DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The last two lines of claim 1 include the claim limitation “wherein light is transmitted only through the plurality of hemispherical micro-lens shapes which are not formed with the stack pattern having the opaque characteristics.” Referring to Fig. 3(h), each of dot patterns 100B and 100B-1 are formed with an opaque stack pattern (2--B and 200B-1, respectively). In the claims, after the initial dot pattern and stack patterns are formed, claim 1 further recites “wherein the dot pattern forming process, the stack pattern forming process, and the cover forming process are repeatedly performed on a surface of the cover pattern” (lines 15 and 16). Therefore there appears to be no support for an embodiment in which micro-lens shapes of a dot pattern are formed without an opaque stack pattern. Further, claim 1 requires light to only be transmitted through a micro-lens shapes not formed with an opaque stack pattern. Fig. 3(h) clearly shows the light path passing through micro-lens shapes formed with stack patterns. Further, “light may transmit through only the micro- lens ML of the dot pattern 100B” in para. [0090] refers strictly to dot pattern 100B, referring to the fact that light does not pass through the stack pattern 200B. However, light can pass through the cover pattern 300B (see para. [0094]). Para. [0096] further details that “light may be transmitted through only a specific path in which the stack patterns 200B and 200B-1 are not formed.” This does not mean light is transmitted only through micro-lens shapes. Rather, one of ordinary skill in the art would understand from paragraphs [0090]-[0097] that light may pass through the micro-lens shapes and the cover patterns.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 8, the claim limitation “the micro-lens” renders the claim indefinite because it is unclear to which, if any, of the hemispherical micro-lens shapes recited in line 3 this limitation refers.
In claim 1, line 14, the claim limitation “each dot pattern” implies more than one dot pattern is present. However, up to this point in the claim, only a single dot pattern has been formed, comprising a plurality of hemispherical micro-lens shapes (lines 2 and 3).
In claim 1, lines 17 and 18, the claim limitation “the plurality of hemispherical micro-lens shapes which are not formed with the stack pattern having the opaque characteristic” renders the claim indefinite. First, the entire phrase lacks antecedent basis. Additionally, the phrase “the stack pattern having the opaque characteristics” lacks proper antecedent basis, as lines 9 and 10 only refer to a droplet for forming the stack pattern having an opaque characteristic. It is unclear from the claim if the entire stack pattern has the opaque characteristic. Moreover, line 18 refers to “characteristics”, not “characteristic”, so it is unclear to what extent the two limitations are related. Further, it is unclear whether the limitations in lines 17 and 18 refer to only the hemispherical micro-lens shapes explicitly mentioned in line 3, or also to the hemispherical micro-lens shapes formed when repeating the dot pattern forming process (lines 15 and 16).
Additionally, claim 1 is confusing in that it requires the stack pattern to be formed “around the dot pattern” (line 9). The dot pattern is understood to comprise multiple hemispherical micro-lens shapes. Taking the pattern as a unit having an peripheral boundary within which all of the hemispherical micro-lens shapes are enclosed, as currently claimed it is unclear whether the stack pattern is formed outside of that boundary, i.e. around the dot pattern, or whether it is formed around and in contact with each hemispherical micro-lens shape.
Response to Arguments
Applicant’s arguments with respect to the prior art have been fully considered and are persuasive, in light of the current amendment.  The prior art rejections have been withdrawn.
Conclusion
No prior art rejection is applied.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729